Citation Nr: 0610020	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942.  The veteran died in November 1942.  The appellant is 
the veteran's widow.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Manila, the Republic of the Philippines, which continued 
an October 1952 denial of service connection for the 
veteran's cause of death.


FINDINGS OF FACT


1.  A BVA decision dated on October 1952 denied service 
connection for the veteran's cause of death.

2.  The evidence pertaining to the veteran's cause of death 
submitted subsequent to the October 1952 BVA decision was not 
previously submitted, but does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant, and fails to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The BVA's October 1952 decision that denied service 
connection the veteran's cause of death is final. 38 U.S.C.A. 
§ 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or was aggravated by service.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that a 
disability was either the principal or contributory cause of 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  

The appellant's claim for service connection for the 
veteran's cause of death was originally denied in a February 
1952 rating decision.  The RO found the veteran's death did 
not occur while he was on active duty, or that he was killed 
because of any anti-Japanese activities or his former USAFFE 
status.  The appellant was notified of the decision and of 
her appellate rights, and she appealed.  In October 1952 BVA 
denied service connection on the same grounds, relying on the 
service records requested and received by VA from the 
Philippine Army as to the veteran's dates of service.  
Service department determinations are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994).  The 
October 1952 decision is now final.  38 U.S.C.A. §7103; 38 
C.F.R. §20.1100.  

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Service records obtained by VA indicate the veteran served on 
active duty until April 1952 and that his death occurred in 
November 1952.  These findings are binding on the Board.  The 
appellant's recently submitted statement of facts, dated June 
1946, does not dispute these findings and indicates the 
veteran returned home from service in May 1942 and died in 
November 1942.  She also states that she received monies from 
the veteran's military service only through April 30, 1942.  
This is corroborated by the recently submitted affidavit of 
Eliseo Sarto, dated June 1946, which states the veteran 
served in the USAFFE from December 1941 until April 1942 and 
that he was last paid in full for the month of February 1942.  
This evidence supports the 1952 finding of the veteran's 
dates of service and is against the appellant's claim. 

A number of affidavits have also been included in the record 
since the time of the October 1952 BVA denial.  None differ 
in substance from those before the BVA in October 1952, 
however.  In essence, the affidavits submitted recently and 
those previously associated with the file, as well as the 
appellant's statement of facts, describe the date the veteran 
was called to active duty, the date of his death, and the way 
he was killed.  The affidavits fail to support that the 
veteran's death was service connected because he was killed 
while on active duty, because of any anti-Japanese 
activities, or because of his former USAFFE status.   

These affidavits and the appellant's statement of facts are 
"new" because they were not previously submitted.  However, 
they are not "material," because they do not relate to an 
unestablished fact necessary to substantiate the claim.  The 
facts contained in the newly submitted evidence are the same 
as those contained in the previously submitted evidence.  The 
new evidence also does not support that the veteran's death 
was service connected or refute the established dates of 
service, facts necessary to substantiate the claim.  Because 
the new evidence is cumulative, redundant, and is not 
material, the appellant's claim is denied.

Notice and Assistance

VA has fulfilled its duty to notify and to assist the 
appellant in the development of her claim.  The law requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a claimant and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  Notice must 
inform a claimant of (1) any information and evidence not of 
record needed to substantiate the claim; (2) what information 
VA will seek to provide; and (3) what information the 
claimant is expected to provide.  VA must also ask the 
claimant to submit any pertinent evidence in her possession.  
Although under some circumstances VA is required to 
additionally provide notice of the type of evidence necessary 
to establish the effective date, because new and material 
evidence has not been found there can be no prejudice to the 
appellant here for such a lack of notice.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  

The Board further notes that the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices. Moreover, 
the appellant has not alleged any prejudice regarding the 
timing of the notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the RO has obtained all available post-service VA and 
other records identified by the appellant. 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 
38 C.F.R. § 3.159.  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for the veteran's cause of 
death and the appeal is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


